Exhibit 10.34.2
CONFIDENTIAL
EXECUTION COPY
Amendment Number Two to Visteon Salaried Employee Transition Agreement
     The Visteon Salaried Employee Transition Agreement dated as of October 1,
2005 by and between Ford Motor Company, a Delaware corporation, (“Ford”) and
Visteon Corporation, a Delaware corporation (“Visteon”) (the “Agreement”), as
amended by Amendment Number One to Visteon Salaried Employee Transition
Agreement dated effective as of March 1, 2006, (the “Agreement”) is hereby
further amended effective as of January 1, 2008 as follows:

1.   Article 7, Section 7.04 is hereby amended in its entirety and restated to
provide as follows:       “Section 7.04. The provisions of Section 2.06 shall
apply except that to the extent that Visteon rolled into an Additional Visteon
Salaried Employee’s base salary a car allowance effective January 1, 2006
(“Visteon Car Allowance”), Ford shall reduce the starting Ford base salary by
the amount of the Visteon Car Allowance. For any Additional Visteon Salaried
Employee who transfers to Ford on or after January 1, 2008, Ford shall not
reduce the starting base salary by the Visteon Car Allowance.”   2.   Article 7,
Section 7.06 (ii) is hereby amended in its entirety and restated to provide as
follows:       “(ii) For purposes of Section 4.03, the amount of the Visteon Car
Allowance provided to an Additional Visteon Salaried Employee on or after
January 1, 2006 will be deducted from the Ford base salary effective on the
Employment Date and the Additional Visteon Salaried Employee shall be
administered in accordance with the terms of Section 4.03. For any Additional
Visteon Salaried Employee who transfers to Ford on or after January 1, 2008,
Ford shall not reduce the starting base salary by the Visteon Car Allowance and
such employee shall be eligible to commence participation in the management
vehicle lease program to the extent otherwise eligible thereunder.”   3.  
Except as otherwise specifically modified hereby, the Visteon Salaried Employee
Transition Agreement shall remain in full force and effect.

[signatures appear on following page]

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
EXECUTION COPY
     IN WITNESS WHEREOF, Ford and Visteon have caused this Agreement to be
executed in multiple counterparts by their duly authorized representatives.

                  FORD MOTOR COMPANY    
 
           
 
  By:   /s/ Louis J. Ghilardi    
 
  Name:  
 
Louis J. Ghilardi    
 
  Title:   Assistant Secretary      
 
  Date:   April 23, 2008    
 
                VISTEON CORPORATION    
 
           
 
  By:   /s/ Dorothy L. Stephenson    
 
  Name:  
 
Dorothy L. Stephenson    
 
  Title:   Sr. V.P., Human Resources      
 
  Date:   April 30, 2008    

2